715 So. 2d 1129 (1998)
Allen CLEWIS, Appellant,
v.
The STATE of Florida, Appellee.
No. 98-1947.
District Court of Appeal of Florida, Third District.
August 19, 1998.
Allen Clewis, in proper person.
Robert A. Butterworth, Attorney General, for appellee.
Before COPE, GERSTEN and SHEVIN, JJ.
PER CURIAM.
An order denying, on the merits, a motion for reduction of sentence under Florida Rule of Criminal Procedure 3.800(c) (1998) is not an appealable order. See Dixon v. State, 616 So. 2d 61 (Fla. 3d DCA 1993); Ziegler v. State, 380 So. 2d 564 (Fla. 3d DCA 1980).
Appeal dismissed.